     Case 2:17-cv-05777-RGK-AS Document 83 Filed 05/15/20 Page 1 of 2 Page ID #:1123



 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11     HUEY FERGUSON, JR.,                     )   NO. CV 17-5777-RGK (AS)
                                               )
12                       Plaintiff,            )   ORDER ACCEPTING FINDINGS,
                                               )
13                 v.                          )   CONCLUSIONS AND RECOMMENDATIONS
                                               )
14     CLYETTE WILCHER,                        )   OF UNITED STATES MAGISTRATE
                                               )
15                       Defendant.            )   JUDGE
                                               )
16
17
18           Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19     First Amended Complaint, all of the records herein, and the Report and
20     Recommendation     of   United   States     Magistrate   Judge,   to   which    no
21     objections were filed. Accordingly, the Court accepts the findings,
22     conclusions and     recommendations of the Magistrate Judge.
23
24           IT IS ORDERED that Judgment shall be entered GRANTING Defendant’s
25     motion for summary judgment and DISMISSING this action with prejudice.
26
27     //
28     //
     Case 2:17-cv-05777-RGK-AS Document 83 Filed 05/15/20 Page 2 of 2 Page ID #:1124



 1           IT IS FURTHER ORDERED that the Clerk serve copies of this Order
 2     and the Judgment herein on Plaintiff at his current address of record.
 3
 4           LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
 6           DATED: May 15, 2020
 7
 8
 9
                                                 R. GARY KLAUSNER
10                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
